Exhibit 10.1

 

EXECUTION VERSION

 

NINTH AMENDMENT

 

NINTH AMENDMENT, dated as of August 22, 2013 (this “Amendment”), by and among
HUNTSMAN INTERNATIONAL LLC, a Delaware limited liability company (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and CITIBANK, N.A. (in such capacity, the
“2013-1 Additional Term Loan Lender”).

 

RECITALS:

 

WHEREAS, the Borrower, the lenders from time to time party thereto, the agents
from time to time party thereto and the Administrative Agent have heretofore
entered into that certain credit agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, and the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, and as may be further
amended, supplemented or otherwise modified in accordance with its terms, the
“Credit Agreement”) (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement).

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting Additional Term Loans pursuant to Section 2.1(a)(ii)(A) of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.1(a)(ii)(B) of the Credit Agreement, (i) the
Borrower may obtain Additional Term Loans by, among other things, entering into
one or more amendments with lenders providing such Additional Term Loans to set
forth the terms and conditions of such Additional Term Loans not covered by the
Credit Agreement and (ii) no consent of any Lender (other than any lender making
such Additional Term Loans) is required to permit the borrowing of such
Additional Term Loans or to effectuate such amendment;

 

WHEREAS, the Borrower has requested that the 2013-1 Additional Term Loan Lender
make Additional Term Loans in an aggregate principal amount equal to
$100,000,000 (the Additional Term Loans made in such principal amount on the
Ninth Amendment Effective Date (as defined below), the “2013-1 Additional Term
Loans”);

 

WHEREAS, the 2013-1 Additional Term Loan Lender has indicated its willingness to
lend the 2013-1 Additional Term Loans on the terms and subject to the conditions
of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Making of the 2013-1 Additional Term
Loans. Subject to the terms and conditions set forth herein, the 2013-1
Additional Term Loan Lender agrees to make the 2013-1 Additional Term Loans to
the Borrower on the Ninth Amendment Effective Date.

 

2.                                      Terms of 2013-1 Additional Term Loans
and Amendments to the Credit Agreement.  Except for the reference to “Extended
Term B Dollar Loans” and “Extended Term B Dollar Lenders” in the second sentence
of Section 2.1(a)(i) of the Credit Agreement and the definition of “Scheduled
Extended Term B Dollar Repayments”, the 2013-1 Additional Term Loans shall have
terms identical to the Extended Term B Dollar Loans and shall otherwise be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Credit Parties or any provisions regarding the
rights of the Extended Term B Dollar Lenders, of the Credit Agreement and the
other Loan Documents, each reference to a “Term B Dollar Loan” or “Extended Term
B Dollar Loan” or “Extended Term B Dollar Loans” in the Loan Documents shall be
deemed to include the 2013-1 Additional Term Loans and each reference to
“Extended Term B Dollar Lender” or in the Loan Documents shall be deemed to
include the 2013-1 Additional Term Loan Lender, and the definitions of the terms
“Extended Term B Dollar Loan” and “Extended Term B Dollar Lender” shall be
deemed modified to include the 2013-1 Additional Term Loans and 2013-1
Additional Term Loan Lender, respectively.  Furthermore, it is understood and
agreed that, notwithstanding the definition of  “Scheduled 2013-1 Additional
Term Loan Repayments” (as defined in the Credit Agreement after giving effect to
this Amendment), the Scheduled 2013-1 Additional Term Loan Repayments shall be
made at each time the Scheduled Extended Term B Dollar Repayments are made, and
the Scheduled 2013-1 Additional Term Loan Repayments shall be deemed Scheduled
Extended Term B Dollar Repayments for all purposes of the Loan Documents and be
treated ratably with the Scheduled Extended Term B Dollar Repayments for all
purposes of the Credit Agreement.

 

(b)                                 The following definition shall be added to
Section 1.01 of the Credit Agreement, and Scheduled 2013-1 Additional Term Loan
Repayments shall be deemed Scheduled Term Repayments for all purposes of the
Loan Documents:

 

“Scheduled 2013-1 Additional Term Loan Repayments” means, with respect to the
principal payments on the 2013-1 Additional Term Loans for each date set forth
below, the principal payment on the 2013-1 Additional Term Loans set forth
opposite such date:

 

Scheduled 2013-1 Additional Term Loan Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2014

 

1% of the principal amount of 2013-1 Additional Term Loans funded on the Ninth
Amendment Effective Date

 

 

 

March 31, 2015

 

1% of the principal amount of 2013-1 Additional Term Loans funded on the Ninth
Amendment Effective Date

 

2

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

March 31, 2016

 

1% of the principal amount of 2013-1 Additional Term Loans funded on the Ninth
Amendment Effective Date

 

 

 

Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2013-1 Additional Term Loans

 

(c)                                  Section 1.1 of the Credit Agreement shall
be amended by adding the following definition:

 

“2013-1 Additional Term Loans” shall have the meaning assigned to such term in
the Ninth Amendment.

 

“Ninth Amendment” means the Ninth Amendment dated August 22, 2013 among the
Borrower, the Administrative Agent and Citibank, N.A., in its capacity as the
2013-1 Additional Term Loan Lender.

 

“Ninth Amendment Effective Date” has the meaning assigned thereto in the Ninth
Amendment.

 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective, and the 2013-1 Additional Term Loans shall be
made, on the date that the following conditions shall have been satisfied (the
“Ninth Amendment Effective Date”):

 

(i)                                     Amendment Signatures. The Administrative
Agent shall have received (i) this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent and the 2013-1 Additional Term Loan Lender
and (ii) the Consent and Reaffirmation, in the form attached hereto as Exhibit A
duly executed and delivered by the Borrower and each of the Subsidiary
Guarantors.

 

(ii)                                  Fees and Expenses. The Borrower shall have
paid, to the extent invoiced (x) the reasonable costs and expenses of the
Administrative Agent and the 2013-1 Additional Term Loan Lender in connection
with the preparation, reproduction, execution and delivery of this Amendment and
all other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto) and (y) any fees payable to the
2013-1 Additional Term Loan Lender or any of its Affiliates in connection with
the transactions contemplated by this Amendment.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Notes.  The Borrower shall have duly
executed and delivered to the Administrative Agent notes in the form of
Exhibit 2.2(a)(4) to the Credit Agreement, payable to the 2013-1 Additional Term
Loan Lender if it has requested a note in the amount of its 2013-1 Additional
Term Loans after giving effect to this Amendment, all of which shall be in full
force and effect.

 

(iv)                              Opinion of Counsel.  The Administrative Agent
shall have received from Latham & Watkins LLP, special counsel to the Borrower,
an opinion in the form attached hereto as Exhibit B, addressed to the
Administrative Agent and each of the Lenders and dated the Ninth Amendment
Effective Date.

 

(v)                                 Secretary’s Certificate, Etc.  The
Administrative Agent shall have received (i) a certificate as to the good
standing of the Borrower and each Subsidiary Guarantor as of a recent date, from
the Secretary of State of its state of organization; (ii) a certificate of the
secretary or assistant secretary of the Borrower and each Subsidiary Guarantor
dated on or about the Ninth Amendment Effective Date and certifying (A) that
attached thereto is a true and complete copy of (1) the by-laws (or equivalent
thereof) and (2) the certificate or articles of incorporation, certified as of a
recent date by the Secretary of State of the applicable state of organization,
in each case of the Borrower or such Subsidiary Guarantor as in effect on the
Ninth Amendment Effective Date and at all times since a date prior to the date
of the resolutions described in clause (B) below (or, if such by-laws (or
equivalent thereof) or certificate or articles of incorporation have not been
amended or modified since the most recent delivery thereof to the Administrative
Agent, certifying that no such amendment or modification has occurred), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent thereof) of the Borrower or such Subsidiary
Guarantor authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing this
Amendment or the Consent and Reaffirmation Agreement on behalf of the Borrower
or such Subsidiary Guarantor; (iii) a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above.

 

(vi)                              Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Ninth Amendment Effective
Date and signed by a Responsible Officer on behalf of the Borrower, confirming
that (i) the Borrower has complied with the requirements of Section 7.11(b) of
the Credit Agreement with respect to all Subsidiaries formed or acquired on or
after the Eighth Amendment Effective Date and (ii) the representations and
warranties contained in Section 5 hereof are true and correct as of the Ninth
Amendment Effective Date.

 

(vii)                           Compliance Certificate.  The Borrower shall have
delivered to Administrative Agent a Compliance Certificate for the period of
four full Fiscal Quarters immediately preceding the incurrence of the 2013-1
Additional Term Loans (prepared

 

4

--------------------------------------------------------------------------------


 

in good faith and in a manner and using such methodology which is consistent
with the most recent financial statements delivered pursuant to Section 7.1 of
the Credit Agreement) giving pro forma effect to such incurrence and evidencing
compliance with the covenant set forth in Article IX of the Credit Agreement.

 

(viii)                        Flood Determinations. The Administrative Agent
shall have received with respect to each Mortgaged Property (i) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and the applicable
Credit Party relating thereto) and (ii) a copy of, or a certificate as to
coverage under, the insurance policies required by Section 7.8 of the Credit
Agreement and the applicable provisions of the Security Documents, endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payee or
mortgagee endorsement and naming the Collateral Agent on behalf of the Secured
Parties as mortgagee, loss payee or additional insured (as applicable) and
otherwise in form and substance satisfactory to the Administrative Agent.

 

(ix)                              Notice of Borrowing. The Borrower shall have
delivered to the Administrative Agent a Notice of Borrowing with respect to the
2013-1 Additional Term Loans in accordance with the requirements of Section 2.5
of the Credit Agreement or otherwise satisfactory to the Administrative Agent.

 

4.                                      Post-Effective Date Requirements.

 

(a)                                 Within 60 days after the Ninth Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent:

 

(i)                                     Mortgage amendments reflecting the
amendment of the Obligations contemplated hereby (the “Mortgage Amendments”),
each in form and substance reasonably satisfactory to the Administrative Agent,
with respect to each Mortgaged Property located in Alabama and Florida, each
duly executed and delivered by an authorized officer of each party thereto and
in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable unless
Administrative Agent is satisfied in its reasonable discretion (based on advice
reasonably satisfactory to the Administrative Agent of local counsel in the
state in which the applicable Mortgaged Property is located) that Mortgage
Amendments are not required in order to secure the Borrower’s Obligations as
modified hereby.

 

(ii)                                  To the extent reasonably requested by
Administrative Agent, title searches with respect to each Mortgaged Property
and, in connection with any Mortgage Amendment delivered pursuant to
clause (i) above and to the extent available at commercially reasonable rates in
the jurisdiction in which the applicable Mortgaged Property is located,
date-down, modification, so-called “non-impairment” or other endorsements
reasonably satisfactory to the Administrative Agent with respect to the
applicable title insurance policy, each in form and substance reasonably
satisfactory to Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Advice of local counsel to the Borrower with
respect to each Mortgage Amendment, in form (which may be by email) and
substance reasonably satisfactory to the Administrative Agent.

 

(iv)                              Evidence that the reasonable fees, costs and
expenses have been paid, to the extent invoiced, in connection with the
preparation, execution, filing and recordation of the items delivered pursuant
to this paragraph (a), including, without limitation, reasonable attorneys’
fees, title insurance premiums, filing and recording fees, title insurance
company coordination fees, documentary stamp, mortgage and intangible taxes and
title search charges and other charges incurred in connection herewith.

 

(b)                                 Within 30 days after the Ninth Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent an opinion of Dickinson Dees LLP, special United Kingdom counsel to the
Borrower, or another firm reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of delivery thereof.

 

5.                                      Representations and Warranties.  On and
as of the Ninth Amendment Effective Date, before and after giving effect to the
incurrence of the 2013-1 Additional Term Loans, the Borrower hereby represents
and warrants to each Lender as follows:

 

(i)                                     this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, and the Credit Agreement after giving effect to this
Amendment, constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms (in each case,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law));

 

(ii)                                  each of the representations and warranties
contained in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the Ninth Amendment Effective
Date, as though made on and as of such time, except to the extent such
representations and warranties are expressly made as of a specific date, in
which event such representations and warranties are true and correct as of such
specified date;

 

(iii)                               no Event of Default or Unmatured Event of
Default has occurred and is continuing; and

 

(iv)                              the 2013-1 Additional Term Loans are not
prohibited by the terms of any Public Note Document.

 

6

--------------------------------------------------------------------------------


 

6.                                      References to and Effect on the Credit
Agreement.

 

(a)                                 On and after the Ninth Amendment Effective
Date each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference to the “Credit
Agreement,” “thereunder,” “thereof,” “therein,” or words of like import in
respect of the Credit Agreement, as the case may be, in the Loan Documents and
all other documents (the “Ancillary Documents”) delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement as hereby
amended.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, and the other Loan Documents and all other Ancillary Documents
shall remain in full force and effect and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agent
under the Credit Agreement, the Loan Documents or the Ancillary Documents.

 

7.                                      Use of Proceeds.  The Borrower covenants
and agrees that it will use the proceeds of the 2013-1 Additional Term Loans as
permitted under Section 2.1(a)(ii)(A) of the Credit Agreement.

 

8.                                      Miscellaneous.

 

(a)                                 Execution in Counterparts.  This Amendment
may be executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same document with the same
force and effect as if the signatures of all of the parties were on a single
counterpart, and it shall not be necessary in making proof of this Amendment to
produce more than one (1) such counterpart.  Delivery of an executed signature
page to this Amendment by telecopy or electronic (pdf) transmission shall be
deemed to constitute delivery of an originally executed signature page hereto.

 

(b)                                 Governing Law.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF SAID STATE.

 

(c)                                  Headings.  Headings used in this Amendment
are for convenience of reference only and shall not affect the construction of
this Amendment.

 

(d)                                 Integration.  This Amendment, the other
agreements and documents executed and delivered pursuant to this Amendment and
the Credit Agreement constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

(e)                                  Loan Document.  This Amendment is an
amendment contemplated by Section 2.01(a)(ii)(B) of the Credit Agreement and
shall constitute a Loan Document.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of and be enforceable by the Borrower and
the Administrative Agent and the Lenders and their respective successors and
assigns.  Except as expressly set forth to the contrary herein, this Amendment
shall not be construed so as to confer any right or benefit upon any Person
other than the Borrower, the Administrative Agent and the Lenders and their
respective successors and permitted assigns.

 

(g)                                  Consent to Jurisdiction; Waiver of Jury
Trial.

 

(i)                                     Each party hereby irrevocably submits to
the non-exclusive jurisdiction of any United States federal or New York State
court sitting in the City of New York in any action or proceeding arising out of
or relating to this Amendment, and hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined in any such
United States federal or New York State court and the Borrower and each Lender
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(ii)                                  Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO

HUNTSMAN INTERNATIONAL LLC AMENDMENT NO. 9

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A.,

 

as 2013-1 Additional Term Loan Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC AMENDMENT NO. 9

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT AND REAFFIRMATION

 

August 22, 2013

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, supplemented and modified by the Consent and First Amendment
to Credit Agreement dated as of December 12, 2005, the Consent and Second
Amendment to Credit Agreement and Amendment to Security Documents dated as of
June 30, 2006, the Third Amendment to Credit Agreement dated as of April 19,
2007, the Fourth Amendment to Credit Agreement dated as of June 22, 2009, the
Fifth Amendment to Credit Agreement dated as of March 9, 2010, the Sixth
Amendment to Credit Agreement dated as of March 7, 2011, the Seventh Amendment
to Credit Agreement dated as of March 6, 2012, and the Eight Amendment to Credit
Agreement dated as of March 11, 2013, the “Credit Agreement”), by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, the Agents
party thereto and the Lenders party thereto and (ii) the Ninth Amendment to
Credit Agreement (the “Ninth Amendment”) dated as of even date herewith, among
the Borrower, the Lenders party thereto and the Administrative Agent.  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement (as amended by the Ninth Amendment, the “Amended Credit
Agreement”) are used herein as therein defined.

 

1.             Each of the undersigned hereby (a) acknowledges receipt of a copy
of the Ninth Amendment, (b) consents to and approves the execution, delivery and
performance of the Ninth Amendment and the performance of the Credit Agreement
as amended by the Ninth Amendment.

 

2.             After giving effect to the Ninth Amendment, incurrence of the
Additional Term Loan thereunder and the amendments and modifications to the Loan
Documents (including, without limitation, waivers of provisions of any Loan
Documents) effectuated by the Ninth Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees to
perform all of its obligations under each Loan Document to which it is a party
(whether as original signatory thereto, by supplement thereto, by operation of
law or otherwise), and agrees that all such obligations remain in full force and
effect including, without limitation, all of its obligations under each of the
following Loan Documents to which it is a party:

 

(a)           the Amended Credit Agreement;

 

(b)           each Note;

 

(c)           each Security Document, including without limitation:  (i) the
Collateral Security Agreement dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Collateral
Security Agreement dated as of December 20, 2005, Supplement No. 2 to Collateral
Security Agreement dated as of December 22, 2010 and Supplement No. 3 to
Collateral Security Agreement dated as of December 20, 2012), (ii) the Pledge
Agreement dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including by Supplement No. 1 to Pledge Agreement dated as of
December 20, 2005, Supplement No. 2 to Pledge Agreement dated as of December 22,
2010 and Supplement No. 3 to Pledge Agreement dated as of December 20, 2012),
(iii) the UK Pledge Agreements, (iv) the UK Debenture, and (v) the Mortgages;
and

 

(d)           each Guaranty, including, without limitation, the Subsidiary
Guaranty

 

--------------------------------------------------------------------------------


 

dated as of August 16, 2005, as heretofore amended, modified or supplemented
(including by Supplement No. 1 to Subsidiary Guaranty dated as of December 20,
2005, Supplement No. 2 to Subsidiary Guaranty dated as of December  20, 2005,
Supplement No. 3 to Subsidiary Guaranty dated as of December 20, 2005,
Supplement No. 4 to Subsidiary Guaranty dated as of December 22, 2010 and
Supplement No. 5 to Subsidiary Guaranty dated as of December 20, 2012).

 

3.             After giving effect to the Ninth Amendment and the Modifications
effectuated thereby, each of the undersigned, with respect to each Security
Document to which it is a party (a) reaffirms and ratifies the Liens granted by
the undersigned under such Security Document and (b) confirms and acknowledges
that the Liens granted by the undersigned under such Security Document remain in
full force and effect.

 

4.             After giving effect to the Ninth Amendment and the Modifications
effectuated thereby, each of the undersigned agrees that, from and after the
Ninth Amendment Effective Date, each reference to “the Credit Agreement” in the
Loan Documents shall be deemed to be a reference to the Amended Credit
Agreement.

 

5.             Each of the undersigned agrees that this Consent and
Reaffirmation is made for the benefit of the Administrative Agent, the Lenders
from time to time party to the Credit Agreement and the other persons secured by
any of the Security Documents (whether defined in such Security Documents as
“Secured Parties” or otherwise).

 

6.             EACH OF THE UNDERSIGNED AGREES THAT THIS CONSENT AND
REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered as of the      th day of          , 2013.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTED as a deed by

 

TIOXIDE AMERICAS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Witnessed by:

 

 

 

 

 

 

Executed and delivered as a deed on behalf of TIOXIDE GROUP acting by:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC AMENDMENT NO. 9

CONSENT AND REAFFIRMATION

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA HOLDINGS LLC

HUNTSMAN AUSTRALIA LLC

HUNTSMAN CHEMICAL PURCHASING LLC

HUNTSMAN ENTERPRISES LLC

HUNTSMAN ETHYLENEAMINES LLC

HUNTSMAN FUELS LLC

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS LLC

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL LLC

HUNTSMAN PETROCHEMICAL PURCHASING LLC

HUNTSMAN PROCUREMENT LLC

HUNTSMAN PROPYLENE OXIDE LLC

HUNTSMAN PURCHASING, LTD.

By:

Huntsman Procurement LLC, its General Partner

HUNTSMAN SURFACTANTS TECHNOLOGY CORPORATION

POLYMER MATERIALS INC.

TIOXIDE AMERICAS (HOLDINGS) LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SIGNATURE PAGE TO
HUNTSMAN INTERNATIONAL LLC AMENDMENT NO. 9

CONSENT AND REAFFIRMATION

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[See Attached]

 

--------------------------------------------------------------------------------